Citation Nr: 1402882	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  04-34 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1960 to May 1961.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which denied the Veteran's petition to reopen his previously denied, unappealed, claim for service connection for an acquired psychiatric disorder.  In an April 2007 decision, the Board upheld the RO's decision and denied the claim.  The Veteran appealed that decision to the Court.  In July 2008, the Court issued an Order which vacated the April 2007 Board decision and remanded the matter for readjudication consistent with the instructions outlined in the Order.  This matter was remanded for additional development in December 2008 and in March 2010 (to schedule the Veteran for a Travel Board hearing).  In August 2010, a hearing was held before a Veterans Law Judge at the RO.  In November 2010, the Board reopened the claim of service connection for an acquired psychiatric disorder based on the submission of new and material evidence, and remanded the issue on the merits for additional development.  In March 2012, the case was again remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 2013 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the August 2010 hearing is no longer employed by the Board; he was offered the opportunity to testify at another hearing before a Veterans Law Judge who would then decide his appeal.  He responded that he desired a hearing before a Veterans Law Judge via videoconference from his local RO.  [July 2012 and August 2013 correspondence from the Veteran's attorney also request a Board hearing (the July 2012 letter requests a video hearing).]  He is entitled to such hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  The Veteran and his attorney are to be notified by letter of the date, time, and place of the hearing.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

